DETAILED ACTION


Election/Restrictions
Acknowledgement is made of applicant’s election of claims 1-22 in the reply submitted on March 15, 2021.  
However, due to the establishment of allowable subject matter within the independent claims (1, 12, and 23), the restriction requirement dated January 29, 2021 is hereby withdrawn.
All pending claims (1-25) are treated on their merits below.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The reference cited within the IDS document submitted on September 5, 2019 has been considered.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding –

A method for manufacturing an electrolytic capacitor, particularly characterized by the steps of:
a second step of impregnating the capacitor element with a treatment solution containing an acid component and a base component; and 
10a third step of impregnating, after the second step, the capacitor element with a conductive polymer dispersion in a state that a part of the treatment solution remains in the capacitor element, the conductive polymer dispersion being obtained by dispersing, in a solvent, conductive polymer particles each including polyanion, 
15a pH of the treatment solution is higher than a pH of the conductive polymer dispersion, as recited within claim 1.  
Claims 2-11 depend from claim 1.

A method for manufacturing an electrolytic capacitor, particularly characterized by the steps of:

a third step of impregnating, after the second step, the capacitor 10element with a conductive polymer dispersion obtained by dispersing, in a solvent, conductive polymer particles each including polyanion, as recited in claim 12.  
Claims 13-22 depend from claim 12

An electrolytic capacitor, particularly characterized by:  
44the capacitor element includes conductive polymer particles each including polyanion, and 
boric acid is present on a surface of the separator, as recited within claim 23.
Claims 24 and 25 depend from claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812